51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.DEPUTY WARDEN FRENCH;  Joel Herron;  L. C. Phillip;  Mr.Smith;  Ms. Ligon;  Mr. Barbour;  James Hunt, Governor;Mrs. William;  Gary Dixon, Warden;  Wilford Shields,Superintendent;  Dr. Davenport, Defendants-Appellees.
No. 94-7018.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 31, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Norwood Carlton Tilley, Jr., District Judge.  (MISC-94-4-2)
Cornelius Tucker, Jr., Appellant Pro Se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Civ.P. 60(b) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court.  Tucker v. French, No. MISC-94-4-2 (M.D.N.C. Apr. 21, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED..